Mallard, C.J.
Each of defendant’s assignments of error relating to the admission of evidence has been carefully examined and is found to be without merit. They require no extended discussion and are overruled.
Defendant contends that the trial court committed error in overruling his motion for judgment as of nonsuit at the close of the evidence. The defendant was charged with breaking and entering Edge-combe County A.B.C. Store #5, at Whitakers, on 30 October 1967 and stealing therefrom three cases of taxpaid whiskey of the value of $178.80. Defendant’s nephew, Kenneth Lynch, an accomplice in the crime, testified as a witness for the State that the defendant ripped the back screen door out and broke in the back door of the whiskey store, and after entering the store handed him three cases of whiskey from inside the store. Kenneth testified that after receiving the whiskey from the defendant, he put it in the alley. At about that time the police came, the defendant ran “through the front door,” and the police shot at him three times. The defendant offered no evidence. There was substantial direct evidence of every element of the crimes charged. The trial court did'not commit error in overruling the motion for nonsuit. See 3 Strong, N. C. Index 2d, Criminal Law, § 176.
Defendant also contends that the court committed error in its charge to the jury and argues, among other things, that the. general manner and tone of part of the charge “arrayed the evidence unequally against the defendant.” We have carefully read the entire charge and find no prejudicial error that would entitle the defendant to a new trial.
Defendant has other assignments of error. Each has been carefully examined and no error is found therein.
We are of the opinion and so hold that the defendant has had a fair trial, free from prejudicial error.
No error.
Campbell and Mohris, JJ., concur.